18-11094-scc    Doc 189     Filed 04/30/19    Entered 04/30/19 16:27:58     Main Document
                                             Pg 1 of 3


 Juan P. Morillo (pro hac vice)
 Gabriel F. Soledad
 Daniel Pulecio-Boek
 QUINN EMANUEL URQUHART &
 SULLIVAN, LLP
 1300 I Street, NW, Suite 900
 Washington, D.C. 20005
 Telephone: (202) 538-8000
 Facsimile: (202) 538-8100
 Email: juanmorillo@quinnemanuel.com
 Email: gabrielsoledad@quinnemanuel.com
 Email: danielpulecioboek@quinnemanuel.com

 Eric Winston (pro hac vice)                      Scott C. Shelley
 QUINN EMANUEL URQUHART &                         Samantha Gillespie (pro hac vice)
 SULLIVAN, LLP                                    QUINN EMANUEL URQUHART &
 865 South Figueroa Street, 10th Floor            SULLIVAN, LLP
 Los Angeles, California 90017                    51 Madison Avenue, 22nd Floor
 Telephone: (213) 443-3000                        New York, New York 10010
 Facsimile: (213) 443-3100                        Telephone: (212) 849-7000
 Email: ericwinston@quinnemanuel.com              Facsimile: (212) 849-7100
                                                  Email: scottshelley@quinnemanuel.com
                                                  Email: samanthagillespie@quinnemanuel.com

Attorneys for the Foreign Representative

IN THE UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
                                                  Chapter 15
 PERFORADORA ORO NEGRO,
 S. DE R.L. DE C.V., et al.                       Case No. 18-11094 (SCC)
                                                  (Jointly Administered)
 Debtors in a Foreign Proceeding.
18-11094-scc    Doc 189      Filed 04/30/19     Entered 04/30/19 16:27:58       Main Document
                                               Pg 2 of 3


                         NOTICE PURSUANT TO 11 U.S.C. § 1518

       The Foreign Representative for Perforadora Oro Negro, S. de R.L. de C.V. (“Perforadora”)

and Integradora de Servicios Petroleros Oro Negro, S.A.P.I. de C.V. (“Integradora,” and together

with Perforadora, the “Debtors”), hereby files this notice pursuant to 11 U.S.C. § 1518 (the

“Notice”).

       1.      On April 23, 2019, Integradora (1) approved the appointment of Gonzalo Gil

White (“Mr.Gil”) to act as the representative of Integradora in any proceeding outside of Mexico,

including this Chapter 15 proceeding; and (2) granted Mr. Gil power of attorney authorizing him

to act on behalf of Integradora in any legal proceeding outside of Mexico, including this Chapter

15 proceeding. Exhibit 1 to this Notice is the minutes of Integradora’s April 23, 2019 Board of

Directors’ meeting appointing and authorizing Mr. Gil to act as the Foreign Representative and

granting him power of attorney to act as Foreign Representative.

       2.      On April 24, 2019, Perforadora (1) approved the appointment of Mr. Gil to act as

the representative of Peforadora in any proceeding outside of Mexico, including this Chapter 15

proceeding; and (2) granted Mr. Gil power of attorney authorizing him to act on behalf of

Perforadora in any legal proceeding outside of Mexico, including this Chapter 15 proceeding.

Exhibit 2 to this Notice is Perforadora’s April 24, 2019 decision appointing and authorizing Mr.

Gil to act as the Foreign Representative and granting him power of attorney to act as Foreign

Representative, with an English translation.


                                    [Signature page follows]




                                                 2
18-11094-scc   Doc 189   Filed 04/30/19    Entered 04/30/19 16:27:58      Main Document
                                          Pg 3 of 3



 Dated: April 30, 2019                       QUINN EMANUEL URQUHART &
        New York, New York                   SULLIVAN, LLP

                                               /s/ Scott C. Shelley              .
                                             Scott C. Shelley
                                             Samantha Gillespie (pro hac vice)
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
                                             Telephone: 212-849-7000
                                             Facsimile: 212-849-7100
                                             Email: scottshelley@quinnemanuel.com
                                             Email: samanthagillespie@quinnemanuel.com

                                             Juan P. Morillo (pro hac vice)
                                             Gabriel F. Soledad
                                             Daniel Pulecio-Boek
                                             1300 I Street, NW, Suite 900
                                             Washington, D.C. 20005
                                             Telephone: (202) 538-8000
                                             Facsimile: (202) 538-8100
                                             Email: juanmorillo@quinnemanuel.com
                                             Email: gabrielsoledad@quinnemanuel.com
                                             Email: danielpulecioboek@quinnemanuel.com

                                             Eric Winston (pro hac vice)
                                             865 South Figueroa Street, 10th Floor
                                             Los Angeles, California 90017
                                             Telephone: (213) 443-3000
                                             Facsimile: (213) 443-3100
                                             Email: ericwinston@quinnemanuel.com

                                             Sara C. Clark (pro hac vice)
                                             711 Louisiana Street, Suite 500
                                             Houston, Texas 77002
                                             Telephone: (713) 221-7000
                                             Facsimile: (713) 221-7100
                                             Email: saraclark@quinnemanuel.com

                                             Attorneys for the Foreign Representative




                                            3
